Appellant is not satisfied with our holding on the facts in this case. Eight quarts of whiskey were found by officers in a sewing machine in appellant's house. In a near-by closet were other empty jars or bottles and whiskey glasses, all of which smelled of whiskey. According to the State's testimony appellant said the sewing machine was hers and that she slept in the room in which the sewing machine was found. On the occasion of the finding of the liquor, the witnesses found only appellant, her fourteen-year-old niece and another woman on the premises. Appellant swore that her niece at the time of the trial was in St. Louis, and that the other woman was her cook and had left and she did not know where she was. She swore that the whiskey found by the officers belonged to a negro named John Palmer. The State witnesses testified that they knew Palmer but had not seen him in town for a long time. We see no reason to doubt the correctness of our conclusion in our former opinion, and the motion for rehearing will be overruled.
Overruled.